Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN 20170778500.1 on Sep. 1, 2017. It is noted, however, that applicant has not filed a certified copy of the CN 20170778500.1 application as required by 37 CFR 1.55.

The applicants had argued on Jan. 18, 2021, “the examiner retrieve the certified copy of the priority application using the DAS code”, on pages 11 and 12.

The office is unable to retrieve the certified copy of the priority application. Also, it is noted in the original signed Application Data Sheet filed on Aug. 28, 2018, it clearly shows under the section of Foreign Priority Information – Under the PDX program, applicants bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the OFFICE from the participating foreign intellectual property office, or a certified copy of the foreign priority application is filed, within the time period specified in 37 CFR 1.55(g)(1).
Allowable Subject Matter
Claims 1 and 3 - 23 are allowed.



Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method for pattern recognition, comprising: acquiring, by a processor, a two-dimensional image of a target object and acquiring, using a convolutional neural network model, a two-dimensional feature of the target object according to the two-dimensional image of the target object; acquiring, by a depth camera, a three-dimensional image of the target object and acquiring a three-dimensional feature of the target object according to the three-dimensional image of the target object; and identifying, by the processor, the target object according to the two-dimensional feature and the three-dimensional feature of the target object, wherein: the three-dimensional image of the target object comprises a three-dimensional curved surface of the target object; the three-dimensional feature of the target object comprises at least one three- dimensional feature curve of the three-dimensional curved surface of the targets and the at least one three-dimensional feature curve comprises: a first curve where at least one plane or a part of the at least one plane intersects the three-dimensional curved surface of the target object or a set of points in the three-dimensional curved surface of the target object with a distance to the first curve less than or equal to a threshold; or a second curve where at least one curved surface or a part of the at least one curved surface intersects the three-dimensional curved surface of the target object or a set of points in the three-dimensional curved surface of the target object with a distance to the second curve less than or equal to the threshold, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 21 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an apparatus for pattern recognition, comprising an acquiring module and an identifying module, 37109038Application No. 16/115,046Docket No.: 18796-046001 wherein the acquiring module acquires a two-dimensional image of a target object using a convolutional neural network model, acquires a two-dimensional feature of the target object according to the two-dimensional image of the target object, acquires a three- dimensional image of the target object by a depth camera, and acquires a three- dimensional feature of the target object according to the three-dimensional image of the target object; wherein the identifying module identifies the target object according to the two-dimensional feature and the three-dimensional feature of the target object obtained by the acquiring module, and wherein: the three-dimensional image of the target object comprises a three-dimensional curved surface of the target object; the three-dimensional feature of the target object comprises at least one three- dimensional feature curve of the three-dimensional curved surface of the target object, and the at least one three-dimensional feature curve comprises: a first curve where at least one plane or a part of the at least one plane intersects the three-dimensional curved surface of the target object or a set of points in the three-dimensional curved surface of the target object with a distance to the first curve less than or equal to a threshold; or a second curve where at least one curved surface or a part of the at least one curved surface intersects the three-dimensional curved surface of the target object or a set of points in the three-dimensional curved surface of the target object with a distance to the second curve less than or equal to the threshold, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642